                   Case 19-12378-KBO             Doc 443       Filed 12/18/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                           )    Case No. 19-12378 (KBO)
                                                                 )
                                    Debtors.                     )    (Jointly Administered)
                                                                 )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON DECEMBER 20, 2019 AT 9:30 A.M. (ET)2

     I.       MATTERS GOING FORWARD

1.        2004 Motion. Motion of the Official Committee of Unsecured Creditors for an Order
          Under Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1 Directing the
          Production of Documents by the Debtors [Filing Date: 12/13/19; Docket No. 414].

                   Response Deadline:         December 19, 2019 at 12:00 p.m. (ET).

                   Responses Received:

                           A.       None.

                   Related Documents:

                           A.       Order Shortening Notice Regarding Motion of the Official
                                    Committee of Unsecured Creditors for an Order Directing the
                                    Production of Documents by the Debtors [Date Entered: 12/16/19;
                                    Docket No. 435].

                           B.       Notice of Motion of the Official Committee of Unsecured
                                    Creditors for an Order Under Bankruptcy Rule 2004 and Local
                                    Bankruptcy Rule 2004-1 Directing the Production of Documents
                                    by the Debtors [Date Filed: 12/16/19; Docket No. 436].


1    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
     identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
     Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
     Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
     is: 1780 Pond Run, Auburn Hills, Michigan 48326.
2    Please note that the hearing is before the Honorable Karen B. Owens in the United States Bankruptcy Court for
     the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801. Any
     person who wishes to appear telephonically must contact COURTCALL, LLC at 866-582-6878 no later than
     12:00 p.m. (ET) one business day prior to the hearing. Chambers must be contacted regarding any late requests
     for telephonic appearances.


{BAY:03443721v1}
                   Case 19-12378-KBO      Doc 443       Filed 12/18/19   Page 2 of 2



                   Status:   This matter is going forward.



Dated: December 18, 2019                    BAYARD, P.A.
       Wilmington, Delaware
                                            /s/ Daniel N. Brogan
                                            Justin R. Alberto (No. 5126)
                                            Erin R. Fay (No. 5268)
                                            Daniel N. Brogan (No. 5723)
                                            600 N. King Street, Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 655-5000
                                            Facsimile: (302) 658-6395
                                            E-mail:     jalberto@bayard.com
                                                        efay@bayardlaw.com
                                                        dbrogan@bayardlaw.com
                                            - and -
                                            James H.M. Sprayregen, P.C.
                                            Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                            Gregory F. Pesce (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200
                                            Email:         jsprayregen@kirkland.com
                                                           rbennett@kirkland.com
                                                           gregory.pesce@kirkland.com
                                            - and -
                                            Christopher Marcus, P.C. (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone:    (212) 446-4800
                                            Facsimile:    (212) 446-4900
                                            Email:        cmarcus@kirkland.com

                                            Proposed Co-Counsel to the Debtors and Debtors in
                                            Possession




{BAY:03443721v1}                                  -2-
